Citation Nr: 1726139	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  13-31 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, Type 2.

2.  Service connection for skin disorder, identified as eczema and squamous cell carcinoma.

3.  Service connection for bilateral glaucoma as due to herbicidal agent exposure, to include as secondary to diabetes mellitus, Type 2.

4.  Service connection for a lung disorder, identified as chronic obstructive pulmonary disease (COPD) and interstitial lung disease, to include as due to asbestos exposure and herbicidal agent exposure.

5.  Service connection for sinusitis to include as due to asbestos exposure and herbicidal agent exposure.

6.  Entitlement to an initial rating higher than 10 percent for coronary artery disease (CAD), status-post coronary artery bypass graft (CABG).


7.  Entitlement to an initial compensable rating for bilateral hearing loss.

8.  Entitlement to an initial compensable rating for scar, status post CABG.

9.  Entitlement to an initial rating higher than 10 percent for a painful scar, status post right inguinal hernia surgery.

10.  Entitlement to an initial compensable rating for other scars (exclusive of painful scar), status post right inguinal hernia surgery.

11.  Entitlement to an initial compensable rating for scar, status post gallbladder removal.

12.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

13.  Entitlement to service connection for bilateral flatfoot.

14.  Entitlement to service connection for left knee disorder.

15.  Entitlement to service connection for right knee disorder.


REPRESENTATION

Veteran represented by:	Mary Long, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1958 to March 1962, and in the U.S. Army from March 1963 to July 1979, including service in the Republic of Vietnam during the Vietnam Era from February 1970 to February 1971.  

This appeal to the Board of Veterans' Appeals (Board) is from August 2012 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The RO's August 2012 rating decision granted the Veteran's claim for service connection for CAD, status-post CABG, and assigned an initial 10 percent rating.  The Veteran appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  

The Veteran testified at a Board videoconference hearing in October 2016, before the undersigned Veterans Law Judge (VLJ).  A transcript is of record.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. During his hearing, held in October 2016, prior to the promulgation of a decision in the appeal, the Veteran testified that he desired to withdraw the issues of entitlement to increased ratings for bilateral hearing loss, scar status post CABG, painful scar and other scar for status post right inguinal hernia surgery, scar status post gallbladder removal; and entitlement to service connection for PTSD, bilateral flatfoot, and left and right knee disorders.

2.  The Veteran is presumed to have been exposed to herbicidal agents while serving in the Republic of Vietnam during the Vietnam Era.  Resolving any doubt in the Veteran's favor, the Veteran has been diagnosed for diabetes mellitus, which is presumed to have been caused by his herbicide exposure in service.

3.  However, a skin disorder identified as eczema and squamous cell carcinoma, glaucoma, a lung disorder identified as COPD and interstitial lung disease, and sinusitis, are not among the listed diseases eligible for presumptive service connection, as due to herbicide exposure.  

4.  The probative evidence of record does not establish that the Veteran's skin disorder, identified as eczema and squamous cell carcinoma, is the result of a disease or injury incurred in active duty service, including as due to excessive sun exposure or to presumed exposure to herbicidal agents.  

5.  The probative evidence of record does not establish that the Veteran's lung disorder, identified as COPD and interstitial lung disease, and chronic sinusitis, are the result of a disease or injury incurred in active duty service, including as due to asbestos exposure or as due to presumed exposure to herbicidal agents.  

6.  The probative evidence of record does not establish that the Veteran's bilateral glaucoma is the result of a disease or injury incurred in active duty service, including as due to exposure to sun glare and lead based paint, or to presumed exposure to herbicidal agents.  Additionally, the Veteran's glaucoma was not caused or aggravated by a service-connected disability, including his service connected Type 2 diabetes mellitus.

7.  From August 31, 2010 to January 13, 2016, the Veteran's CAD required continuous medication; symptoms did not more nearly approximate a workload greater than 5 metabolic equivalents (METs), but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope or evidence of cardiac hypertrophy or dilatation.

8.  Resolving any doubt in favor of the Veteran, from January 14, 2016 to the present, the Veteran's CAD showed a METs of 6.4 resulting in symptoms of dyspnea, fatigue and angina.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issues of entitlement to increased ratings for bilateral hearing loss, scar status post CABG, painful scar and other scar for status post right inguinal hernia surgery, scar status post gallbladder removal; and entitlement to service connection for PTSD, bilateral flatfoot, and left and right knee disorders, by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  Service connection is established for the Veteran's diabetes mellitus, Type 2.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  Criteria for service connection for Veteran's claimed skin disorder identified as eczema and squamous cell carcinoma have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  Criteria for service connection for the Veteran's claimed lung disorder, identified as COPD and interstitial lung disease, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

5.  Criteria for service connection for sinusitis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

6.  Criteria for service connection for bilateral glaucoma have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

7.  From August 31, 2010 to January 13, 2016, the criteria for a rating higher than 10 percent for CAD, status-post CABG, have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Code (DC) 7017 (2016).

8.  From January 14, 2016 to the present, the criteria for a higher rating of 30 percent for CAD status-post CABG are met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.104, DC 7017 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

As the Board's decision to grant the Veteran's claim for diabetes is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act (VCAA) and the implementing regulations. 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board.

The Veteran was also provided with VA examinations for the increased rating claim for service-connected CAD (the reports of which have been associated with the claims file), as well as a VA examination and medical opinion against claim for service connection for a skin disorder, COPD and sinusitis.  The Board finds these to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and either grounded their opinions in the medical literature and evidence of record or provided the information necessary to fairly evaluate the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

The Board acknowledges that no VA medical examination and medical nexus opinion has been obtained with respect to the Veteran's service connection claim for glaucoma.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  While the Board has considered the Veteran's lay assertions, the standards of McLendon are not met in this case.  The service treatment records are unremarkable for any complaint, treatment, or diagnosis of this condition.  Moreover, there is no allegation of treatment for or symptoms and manifestations of this condition during active service.  Thus, there is no in-service disease, injury, or event to which the Veteran's currently diagnosed disability could be related.  Neither is there any competent indication even suggesting that his presently diagnosed glaucoma was causally related to or chronically aggravated by any service connected disability, including the newly service connected diabetes mellitus.  Therefore, a VA examination and medical nexus opinion is not warranted. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Board recognizes that the Veteran is presumed to have been exposed to herbicidal agents (e.g., Agent Orange), in light of his verified service during the Vietnam Era in the Republic of Vietnam.  In this case, a review of his service personnel records, particularly the DD Form 214, verifies service during the Vietnam War era in the Republic of Vietnam from February 1970 to February 1971.

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307 (a)(6)(iii).

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116 (a)(1); 38 C.F.R. § 3.307 (a)(6).  The presumption of service connection requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).

The following disorders are associated with herbicide exposure for purposes of the presumption:  AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type II diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia) multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116 (a)(2); 38 C.F.R. § 3.309 (e).

In general, the Secretary of VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); 72 Fed. Reg. 32,395 -32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258 -60 (May 7, 2009); Notice, 75 Fed. Reg. 32,540 (June 8, 2010).  

A.  Diabetes Mellitus, Type 2

The October 2016 Disability Benefits Questionnaire (DBQ) report, completed by the Veteran's private treating physician, noted that the Veteran had carried a diagnosis of diabetes mellitus since 2011.  The Board acknowledges that the July 2012 VA examiner initially found the Veteran did not meet the criteria for such diagnosis, but resolves any doubt in the Veteran's favor to find that he presently has diabetes.  As mentioned, when a Veteran is diagnosed with diabetes mellitus and is presumed to have been exposed to herbicides during service, service connection will be granted unless there is clear evidence to the contrary, which is not present here.  As such, the criteria for service connection for diabetes mellitus have been met, and the Veteran's claim is granted.




B.  Lung Disorder, Glaucoma, Skin Disorder and Sinusitis

For background, the Veteran contends that he was exposed to asbestos during service in the United States Navy on board a ship, from being near pipes insulated with asbestos, and that such exposure may have caused his current lung disorder and/or sinusitis.  He also testified that he believes he developed glaucoma from sun glare from the water while serving on a ship in the Navy.  Lastly, he testified that he developed a skin cancer on his head and dermatitis, as present skin disabilities, and that such disabilities were due to sun exposure during service and/or stirring red lead based paint with his hands.  

As an initial matter, the Veteran is currently diagnosed with chronic sinusitis (see July 2012 VA examination); chronic angle closure glaucoma (see January 2017 DBQ); a skin disorder diagnosed as eczema (see July 2013 VA examination report) and squamous cell carcinoma on his left forehead (see August 2012 private treatment  record from Oklahoma Dermatopathology Institute); and a lung disorder, diagnosed as COPD and interstitial lung disease following a June 2002 CABG procedure (see July 2012 VA examination).  Shedden, 381 F.3d at 1163.  The Veteran's relevant diagnoses are not among the listed diseases eligible for presumptive service connection for herbicide exposure, as provided by 38 C.F.R. § 3.309 (e).  Thus, as a preliminary consideration, presumptive service connection due to herbicide exposure appears to be precluded.  Nonetheless, the possibility remains of establishing his claim by a theory of direct service-incurrence.  

Notably, a lung disorder diagnosed as COPD and interstitial lung disease, glaucoma, a skin disorder diagnosed as eczema and squamous cell carcinoma, and sinusitis are not among the listed "chronic disease[s]" under 38 C.F.R. § 3.309(a).  Thus, the provision of 38 C.F.R. § 3.303(b), for an alternative means of establishing the nexus element by chronicity or continuity of symptomatology, does not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Regarding the contention of in-service asbestos exposure, the Veteran's service treatment records and service personnel records are unremarkable for any indication of asbestos exposure.  There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any regulations in regard to such claims. However, the VA Adjudication [*16]  Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 2, Section C, Topic 2, and M21-1, Part IV, Subpart ii, Chapter 1, Section I, Topic 3, provides information concerning claims for service connection for disabilities purportedly resulting from asbestos exposure. The date of this amended material is August 7, 2015.  The Court has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  It appears that the AOJ followed these guidelines and took appropriate steps to obtain all of the Veteran's service treatment records and service personnel records relating to in-service asbestos exposure, and the NPRC provided a PIES response in December 2011 that all available records were provided, but no records specifically showed asbestos exposure.  

The Board also does not find support in the record to confirm that the Veteran was exposed to asbestos in service.  For example, March 1959 and July 1961 chest x-rays were negative.  Moreover, the service treatment records are unremarkable for complaint, treatment or diagnosis of any lung disorder, including COPD and interstitial lung disease, especially as might be due to any asbestos exposure.  The May 1979 retirement exam found "normal" clinical evaluation of the lungs and chest, and the Veteran specifically denied shortness of breath, chronic cough, and chest pain/pressure in his report of medical history.  Moreover, at his Board hearing the Veteran testified that he did not know whether he had actually been exposed to asbestos while in the Navy.

His service treatment records show some indications of complaints of sinus problems and diagnosis of sinusitis (e.g., September 1961 complaints of sinus drainage and a November 1964 complaint of swollen sinus and impression of probable sinusitis), but these complaints appear to have resolved by the time he separated in July 1979, such that there was no indication of a chronic sinusitis in service.  The May 1979 retirement exam found "normal" clinical evaluation of sinuses, and he specifically denied sinusitis and ear, nose, throat trouble in his report of medical history.

A review of service treatment records shows indications of acute treatment for a rash during service, in July 1960 and March 1971, but no subsequent treatment or indications of a chronic skin disorder.  Indeed, his service treatment records are unremarkable for any diagnoses of eczema or squamous cell carcinoma.  His service treatment records are similarly unremarkable for indications of exposure to excessive sun and/or red lead based paint.  The May 1979 retirement exam found "normal" clinical evaluation of the skin, and he specifically denied skin diseases in his report of medical history.  At his hearing, the Veteran testified that his current skin rash or condition did not onset in service, or for several years thereafter.  He believed that he had sought treatment for it in approximately 1982-1983 range, and he denied that it had been present during service.

There is no indication of in-service incurrence of glaucoma.  Service treatment records do not describe any complaints, treatment or diagnoses for glaucoma or any other eye condition while in service.  The May 1979 retirement exam found "normal" clinical evaluation of the eyes, and he specifically denied eye trouble in his report of medical history.  However, the Board accepts the Veteran's contention of being exposed to sun glare from the water while sailing on a ship in the U.S. Navy, as the Veteran is competent and credible to observe such fact in the absence of contravening evidence.  

With regard to the nexus element, there is no probative medical evidence of record establishing a relationship between the Veteran's current lung disorder, glaucoma, skin disorder and chronic sinusitis, and his active service.  Shedden, 381 F.3d at 1163.  See also 38 C.F.R. § 3.303 (a), (d).  Absent such evidence of a nexus, service connection is not in order.  For example, the July 2013 VA examiner opined against the possibility that the Veteran's current COPD was related to service, finding the COPD "was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner reasoned that "this question cannot be answered without mere speculation because the claimant smoked for over 45 years".  The Board finds such opinion to be probative evidence against the claim, as it is based upon accurate facts, given that the reported history to the examiner is consistent with the Veteran's testimony of a history of smoking a pack per day since he was 14 or 15 years old.  See Board hearing transcript, at 44.  

Similarly, in an August 2013 addendum opinion to the July 2012 VA examination, the examiner opined that the Veteran's chronic sinusitis is less than likely permanently aggravated or a result of any event and/or condition that occurred and/or expressed in-service including asbestos exposure and/or within one year of discharge.  In part, the examiner reasoned that there "were actually infrequent episodes of sinus drainage treated with neosinephrine only mentioned in service treatment records , but not repeated frequent episodes of sinus infection with treatment.  There was no evidence to support chronic sinusitis being incurred."  The Board finds this opinion to be probative evidence against the claim.  

Concerning the skin disorder claim, there is conflicting medical opinion evidence on the nexus element.  The Veteran submitted a July 2016 private medical nexus opinion from her treating dermatologist, Dr. D., who stated, "...the skin cancers you have developed are caused by sun exposure.  The majority of your sun exposure most likely occurred before and during your early adult life.  Even though it helps immensely to wear sunscreen and avoid sun exposure at peak times during the day, you will continue to develop precancerous skin lesions and, possibly skin cancers, due to previous sun exposure."  However, the Board finds this private opinion has little probative value, as it does not relate any present skin cancer to sun exposure during active duty service, specifically, and also does not state the rationale for relating sun exposure to his skin cancer.  In contrast, there is highly probative evidence against the skin disorder claim, as the July 2013 VA examiner specifically discounted the notion that eczema was related to service.  The examiner opined that it is less likely than not that the Veteran's current skin condition was incurred in our caused by a rash on arm that occurred in July 1960 and in March 1971.  

The examiner also noted that eczema is a chronic skin condition and its reported onset was in 1980, after separation from service.  This opinion is highly probative based upon the VA examiner's review of medical records, independent physical examination, consideration of the Veteran's contentions, and discussion of the rationale of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  Thus, the Board finds the probative evidence weighs against the Veteran's claim.  

Additional causal evidence against the claims, and while not dispositive, is the lapse of so many years between discharge in 1979 and the first documented diagnosis of glaucoma more than thirty years later in approximately 2012.  Chronic sinusitis was also not diagnosed until 2012.  Similarly, a lung disorder of COPD was not diagnosed until 2002.  These multi-year gaps after service provides highly probative evidence against this claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  

With regard to lay evidence of a nexus between his claimed current disabilities and service, lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this vein, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  However, given the need for independent medical evaluation and testing for diagnosis and treatment, the Board finds that the Veteran is simply not competent (meaning medically qualified) to attribute his currently diagnosed glaucoma, sinusitis, lung disorders and skin disorders to active duty service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159 (a)(2).  Rather, the determination of both the diagnosis and etiology of these diseases requires medical expertise in relevant fields of ophthalmology, otolaryngology, pulmonology and dermatology that the Veteran fails to possess.  There is then no need to address whether his lay statements in this regard are also credible.  Id.  The Board concludes the evidence does not support the claim for direct service connection and there is no doubt to be otherwise resolved.   

The Board turns to consideration of the Veteran's contention of secondary service connection for glaucoma.  Service connection may be established on a secondary basis for disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a).  Secondary entitlement is also available when a service-connected condition has been aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In this case, there is no medical opinion evidence of record that even suggests that the Veteran's glaucoma was either causally related to or chronically aggravated by any service-connected disability, including his diabetes mellitus.  

As a layman, the Veteran is not competent to attribute his glaucoma as proximately due to or chronically aggravated by another disability, such as his diabetes, as this is the type of assessment that requires specialized medical expertise and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  As such, there is no need to assess the credibility of his statements.  Moreover, the Veteran inasmuch admitted that his private treating ophthalmologist informed him that his glaucoma was not caused by diabetes.  See October 2016 Board hearing transcript, at 47.  

The Board concludes the evidence does not support the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeal of these issues is denied.

III.  Higher Initial Rating for CAD

The Veteran's CAD status-post CABG has been assigned a 10 percent rating, effective from August 31, 2010 (date service connection established), under 38 C.F.R. § 4.104 (cardiovascular system), Diagnostic Code (DC) 7017, for coronary bypass surgery.  The Veteran seeks a higher initial rating.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  A Veteran's entire history is reviewed when making a disability determination, but past medical reports do not have precedence over current medical findings.  38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  Where the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Pursuant to DC 7017, coronary bypass surgery is rated as 100 percent for three months following hospital admission for surgery.  Thereafter, the following ratings are available:

A 10 percent rating is warranted for atrioventricular block producing a (cardiovascular) workload of greater than 7 METs but not greater than 10 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required. 

A 30 percent rating is warranted for a (cardiovascular) workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.

A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or; (cardiovascular) workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling. 

The maximum schedular rating of 100 percent is warranted for chronic congestive heart failure, or; (cardiovascular) workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. §  4.104 , DC 7017.

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. §  4.104, Note (2).

The Board acknowledges the Veteran's contention that his service-connected CAD warrants a higher initial evaluation.  However, in determining the actual degree of disability, contemporaneous medical records and an objective examination by a medical professional are more probative of the degree of the Veteran's impairment.  This is particularly so where the rating criteria require analysis of the clinical significance of a complex medical condition, but the Veteran is a lay person.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  As a layperson, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his cardiovascular disease in terms of the applicable rating criteria.  There is absolutely no indication that he possesses the specialized medical expertise required to assess whether he has chronic congestive heart failure, the frequency of any episodes of acute congestive heart failure in the past year; nor evaluating the cardiovascular workload in terms of METs or left ventricular ejection fraction.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his CAD disability.  Id.  The Board, however, has considered the Veteran's subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.

A.  August 31, 2010 to January 13, 2016

During this period, the probative evidence does not establish the rating criteria for a 30 percent disability rating under DC 7017.  As noted above, a rating of 30 percent is warranted when there is workload of greater than 5 METs, but not greater than 7 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.
The most important probative evidence during this period is provided by the VA examination reports and Disability Benefits Questionnaire (DBQ) by a private treating physician, as well as private treatment records assessing the severity of the heart disability. 

At the July 2012 VA examination, the Veteran reported monthly symptoms, including angina (chest pain), shortness of breath and fatigue, and these are relieved by Nitroglycerin.  He reported a history of chest pain beginning in December 1997, and quadruple coronary artery bypass surgery in 2002, with more stents placed in 2004, 2007, 2008, and 2010.  The examiner noted the Veteran to be on continuous medication for control of his heart condition, including Plavix, Amlodipine, Metoprolol, Isosorbide, Pravastatin, and ASA.  The examiner found no congestive heart failure.  The examiner found no evidence of cardiac hypertrophy or dilation, based upon EKG diagnostic testing.   The evaluating physician found left ventricular ejection fraction of 56 percent.  The examiner assessed him for dyspnea, fatigue, angina symptoms, but not dizziness and syncope.  Importantly, the examiner found workload of greater than 7 METs but not greater than 10 METs.  The examiner found functional impact of shortness of breath and fatigue, which limits physical activities but does not limit sedentary activities of employment.  
Thus, the Board does not find that the overall probative evidence reflects that his service-connected disability resulted in greater than 5 METs but not greater than 7 METs, despite producing symptoms of dyspnea, fatigue and angina.  The evidence additionally does not show cardiac hypertrophy or dilatation.  Moreover, his left ventricular dysfunction ejection fraction was not between 30 to 50 percent.  

B.  January 14, 2016 to Present

Private cardiac treatment records show a January 14, 2016 exercise stress report, which found a work level of maximum METS of 6.40.  

The Veteran then underwent a November 2016 surgical procedure, apparently on an outpatient basis, for a left heart catheterization with left ventriculography and coronary arteriography; and a related treatment note showed left ventricular ejection fraction of 55 percent.  

Most recently, at the February 2017 DBQ heart examination by private treating physician, Dr. K., the Veteran was noted to be on continuous medication for his CAD.  The examiner found no chronic congestive heart failure and specified there were no acute episodes of congestive heart failure in the past year.  The evaluating physician found no evidence of cardiac hypertrophy or dilation.  The evaluating physician found left ventricular ejection fraction of 73 percent.  However, the evaluating physician did not fill out the relevant section of the questionnaire addressing METs workload and assessment of dyspnea, fatigue, angina, dizziness, and syncope symptoms.  

Nonetheless, the Board considers the Veteran's history of symptoms of dyspnea, fatigue and angina symptoms.  Resolving any doubt in favor of the Veteran, the Board finds that the Veteran demonstrates a lower METs of 6.4 for this latter period of the appeal, which is sufficient to warrant a higher rating of 30 percent, since January 14, 2016, when the METs finding was objectively assessed.  

However, there is no basis for a still higher rating, of 60 or even 100 percent, as there are no METs findings between 3 to 5 METs or a left ventricular ejection fraction of at least between 30 to 50 percent.  

Referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  Further, the Veteran's CAD primarily manifests in symptoms of chest pain (angina), shortness of breath and fatigue, which are neither unusual nor exceptional.  As such, his symptoms and manifestations are fully contemplated by the rating criteria under 38 C.F.R. § 4.104, DC 7107.  As such, there is no basis for extraschedular discussion in this case.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).


ORDER

The issues of entitlement to increased ratings for bilateral hearing loss, scar status post CABG, painful scar and other scar for status post right inguinal hernia surgery, scar status post gallbladder removal; and entitlement to service connection for PTSD, bilateral flatfoot, and left and right knee disorders are dismissed.

Service connection for diabetes mellitus, Type 2, is granted.

The claim for service connection for a lung disorder diagnosed as COPD and interstitial lung disease, including due to asbestos exposure and herbicidal agents exposure, is denied.

The claim for service connection for sinusitis, including due to asbestos exposure and herbicidal agents exposure, is denied.

The claim for service connection for a skin disorder, diagnosed as eczema and squamous cell carcinoma, including due to herbicidal agents exposure, is denied.

The claim for service connection for bilateral glaucoma, including due to herbicidal agents exposure, and as secondary to a service-connected type 2 diabetes mellitus, is denied.

The claim for a rating higher than 10 percent for CAD status-post CABG is denied, from August 31, 2010 to January 13, 2016.

A higher 30 percent rating for CAD status-post CABG is granted, from January 14, 2016 to the present, subject to the laws and regulations governing the payment of VA compensation.



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


